DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-24, filed on 4/25/2022 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed invention together would not present a serous burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121.  Such practice permitted restriction between distinct, albeit dependent inventions.  If the intent had been otherwise, then only the term “independent” would have been used.  Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper and is therefore made FINAL.
Claims 25-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first surface configured to receive a first plurality of constriction-containing elements.” However, this is unclear as to what the first plurality of constriction-containing elements are and whether they are integrated into the first surface of the cartridge body or if they are a separate structure which is removable from the cartridge body. Claims 2-24 are rejected by virtue of their dependence on a rejected base claim.
Claim 1 recites “an input channel formed in the cartridge body and configured to fluidly connect the input port to a first plurality of branch channels” and “an output channel formed in the cartridge body, separate from the input channel, and configured to fluidly connect an output port to a second plurality of branch channels.” However, it is unclear as to where the first and second branch channels are located, whether they are part of the cartridge, cartridge body or part of a different structure which is not positively claimed. For examination purposes, the first and second plurality branch channels are interpreted to be part of the positively claimed cartridge. Claims 2-24 are rejected by virtue of their dependence on a rejected base claim.
Claim 10 recites the limitation "the first plurality of recessed cavities" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 12, 16, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/039084, hereinafter Jonas.
Regarding claim 1, Jonas teaches a cartridge (figure 3) for delivering a payload to cells of a cell suspension (intended use MPEP § 2114 (II)), the cartridge comprising: an input port (the opening in the top of item 18a) configured to be fluidly connected to receive flow of the cell suspension (paragraph [0023]); a cartridge body (item 12) comprising a first surface (item 32), the first surface configured to receive a first plurality of constriction-containing elements (item 16), each of the first plurality of constriction-containing elements comprising a respective constriction (paragraph [0021]) configured to perturb membranes of cells of the cell suspension to facilitate delivery of the payload to the cells (intended use MPEP § 2114 (II) and is taught in (paragraph [0021]); an input channel (item 18a) formed in the cartridge body (figure 3) and configured to fluidly connect the input port to a first plurality of branch channels (the left half of item 14, figure 3), wherein each of the first plurality of branch channels connects to the input channel and opens at a respective one of a first plurality of openings (the opening of the right of items 14 into item 16) to the first surface of the cartridge body (figure 3); an output channel (item 20) formed in the cartridge body (figure 3), separate from the input channel (figure 3), and configured to fluidly connect an output port (the opening in the top of item 20) to a second plurality of branch channels (the right of item 14, figure 3), wherein each of the second plurality of branch channels connects to the output channel and opens (the opening of the left of items 14 into item 16) at a respective one of a second plurality of openings to the first surface of the cartridge body (figure 3). 
The examiner notes that the first plurality of constriction-containing elements are not positively claimed to be part of the cartridge and therefore the first plurality of constriction-containing elements have minimal patentable weight.
Regarding claim 2, Jonas teaches wherein the first plurality of branch channels and the second plurality of branch channels are oriented in a direction perpendicular to the input channel and the output channel (figure 3).
Regarding clam 3, Jonas teaches wherein the first plurality of branch channels and the second plurality of branch channels are associated with one another in pairs of corresponding branch channels, such that fluid may flow from one branch channel of a pair through a constriction-containing element and into another branch channel of the same pair (figure 3).
Regarding claim 4, Jonas teaches wherein the branch channels of one or more of the pairs of corresponding branch channels are spaced apart from one another in a direction perpendicular to the input channel and the output channel and perpendicular to the direction of flow of fluid in the branch channels (figure 3).
Regarding claim 11, Jonas teaches wherein the input port and the output port are disposed on a same surface of the cartridge body (figure 3).
Regarding claim 12, Jonas teaches comprising an additional port (the top opening of 18b), distinct from the input port and output port (figure 3), fluidly connected to one of the input channel and the output channel (figure 3).
Regarding claim 16, Jonas teaches wherein one of the branch channels has a diameter of less than 4 mm (paragraph [0020]).
Regarding claim 18, Jonas teaches wherein the first plurality of branch channels and the second plurality of branch channels each comprise more than four branch channels (figure 3).
Regarding claim 19, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Jonas and the apparatus of Jonas is capable of having an overall fluid throughput of greater than 1L/min. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Jonas (see MPEP §2114).
Regarding claim 21, the one or more of the first plurality of constriction-containing elements is not positively claimed and therefore any limitation on the one or more of the first plurality of constriction-containing elements has minimal patentable weight (MPEP § 2115). The claim is therefore taught by Jonas. Further, Jonas teaches wherein one or more of the first plurality of constriction- containing elements has a length of less than 50 mm (paragraph [0021]).
Regarding claim 22, Jonas teaches wherein the cartridge comprises polymethylmethacrylate (paragraph [0033]).

Claim(s) 1, 5, 9, 11, 18, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/196210, hereinafter Donovan.
Regarding claim 1, Donovan teaches a cartridge (item 200) for delivering a payload to cells of a cell suspension (intended use MPEP § 2114 (II)), the cartridge comprising: an input port (paragraph [0120]) configured to be fluidly connected to receive flow of the cell suspension (paragraph [0120]); a cartridge body (item 222) comprising a first surface (figure 2), the first surface configured to receive a first plurality of constriction-containing elements (item 206), each of the first plurality of constriction-containing elements comprising a respective constriction configured to perturb membranes of cells of the cell suspension to facilitate delivery of the payload to the cells (the constriction containing elements are not positively claimed); an input channel (paragraph [0120]) formed in the cartridge body and configured to fluidly connect the input port to a first plurality of branch channels (item 244), wherein each of the first plurality of branch channels connects to the input channel and opens at a respective one of a first plurality of openings to the first surface of the cartridge body (figure 2); an output channel (paragraph [0120]) formed in the cartridge body, separate from the input channel (paragraph [0120]), and configured to fluidly connect an output port to a second plurality of branch channels (item 274), wherein each of the second plurality of branch channels connects to the output channel and opens at a respective one of a second plurality of openings to the first surface of the cartridge body (figure 2).
Regarding claim 5, Donovan teaches comprising a first removable cover (item 208) configured to hold the first plurality of constriction-containing elements in place against the first surface of the cartridge body (figure 2), wherein the first removable cover is removable to facilitate removal or replacement of the first plurality of constriction-containing elements (intended use MPEP § 2114 (II)).
Regarding claim 9, Donovan teaches wherein each opening of the first plurality of openings and second plurality of openings is formed in a respective one of a first plurality of recessed cavities formed on the first surface of the cartridge body (figure 2).
Regarding claim 11, Donovan teaches wherein the input port and the output port are disposed on a same surface of the cartridge body (figure 2).
Regarding claim 18, Donovan teaches wherein the first plurality of branch channels and the second plurality of branch channels each comprise more than four branch channels (figure 2).
Regarding claim 19, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Donovan and the apparatus of Donovan is capable of having an overall fluid throughput of greater than 1L/min. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Donovan (see MPEP §2114).
Regarding claim 21, the one or more of the first plurality of constriction-containing elements is not positively claimed and therefore any limitation on the one or more of the first plurality of constriction-containing elements has minimal patentable weight (MPEP § 2115). The claim is therefore taught by Donovan. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of United States Application Publication No. 2002/0072112, hereinafter Atwood.
Regarding claims 6 and 7, Donovan teaches all limitations of claim 5; however, Donovan fails to teach a cover is configured to attach via a sliding connection parallel to the input and output channels.
Atwood teaches a heating device which has a sliding cover which secures all of the components together (Atwood, paragraph [0133]).
Examiner further finds that the prior art contained a device/method/product (i.e., a sliding cover) which differed from the claimed device by the substitution of component(s) (i.e., a rotating cover) with other component(s) (i.e., a sliding cover), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a rotating cover with a sliding cover), and the results of the substitution (i.e., covering and holding the device together) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the rotating cover of reference Donovan with the sliding cover of reference Atwood which slides parallel to the input and output channels, since the result would have been predictable.
Regarding claims 6 and 8, Donovan teaches all limitations of claim 5; however, Donovan fails to teach a cover is configured to attach via a sliding connection perpendicular to the first and second plurality of branch channels.
Atwood teaches a heating device which has a sliding cover which secures all of the components together (Atwood, paragraph [0133]).
Examiner further finds that the prior art contained a device/method/product (i.e., a sliding cover) which differed from the claimed device by the substitution of component(s) (i.e., a rotating cover) with other component(s) (i.e., a sliding cover), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a rotating cover with a sliding cover), and the results of the substitution (i.e., covering and holding the device together) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the rotating cover of reference Donovan with the sliding cover of reference Atwood which slides perpendicular to the first and second plurality of branch channels, since the result would have been predictable.
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonas in view of United States Application Publication No. 2006/0263888, hereinafter Fritz.
Regarding claim 13, Jonas teaches all limitations of claim 12; however, Jonas fails to each a cap.
Fritz teaches an apparatus with collector ports which are covered by a cap to protect the ports (Fritz, paragraph [0061]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a cap to the additional port because it would protect the additional port (Fritz, paragraph [0061]).

Claims 14, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonas.
Regarding claim 14, Jonas teaches all limitations of claim 1; however, Jonas fails to teach the diameter of the input and output channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum diameter of the inlet and outlet channels to a less than 4mm which would allow for the desired amount of fluid and cells to be put into each of the specified branch diameters (MPEP § 2144.05 (II)).  
Regarding claim 15, Jonas teaches all limitations of claim 1; however, Jonas fails to teach the length of the input and output channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum length of the inlet and outlet channels to a less than 15 cm which would allow for the thickness of the cartridge to remain small and thereby reduce costs for the cartridge as the inlet and outlet channels run vertically in the cartridge (MPEP § 2144.05 (II)).  
Regarding claim 17, Jonas teaches wherein one of the branch channels has a length from ten to hundreds of microns to several or tens of centimeters (paragraph [0020]).
The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the portion of the branch channel length in the range that corresponds to the claimed range. See MPEP 2144.05(I).
Regarding claim 20, Jonas teaches wherein one of the branch channels has a length from ten to hundreds of microns to several or tens of centimeters (paragraph [0020]) and as can be seen from figure 3, the branch channels (item 14) take up a majority of the length of the cartridge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum length of the cartridge to a range of less than 15 cm which would allow for the desired length of branch channels while minimizing overall size of the cartridge and therefore cost (MPEP § 2144.05 (II)).  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796